Citation Nr: 0408334	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  03-21 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for multiple 
sclerosis, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active military service from August 1970 to 
March 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The veteran submitted a letter from Peter Bambakidis, M.D. 
dated April 2003 after the appeal had been certified to the 
Board.  The veteran has not waived RO consideration of this 
matter; therefore, the evidence is remanded to the RO for 
appropriate action.  See 38 C.F.R. § 20.800, 20.1304 (2003); 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).

In addition, the veteran's representative in a VA Form 646, 
Statement of Accredited Representative in Appealed Case, 
dated December 2003 noted that the veteran was experiencing 
visual disturbances due to his multiple sclerosis.

Accordingly the case is remanded to the RO for the following:

1.  The veteran should be scheduled for a 
VA ophthalmology examination to ascertain 
the nature and etiology of his visual 
disturbances.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

          A.  List the diagnoses of all 
current disorders of the veteran's eyes 
and describe the disabling manifestations 
of each disorder.

          B.  For each diagnosis reported 
in response to item A, above, state a 
medical opinion as to whether the 
disorder is a manifestation of the 
service-connected multiple sclerosis.

2.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claim.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the veteran's claim 
for an increased evaluation for his 
multiple sclerosis with consideration of 
the April 2003 letter and the results of 
the ophthalmology examination.  If the 
benefit sought is not granted, the 
appellant and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



______________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




